The action is barred by article 2-A of the Civil Practice Act. (Josephson v. Dry Dock Savings Institution, 266 App. Div. 992, affd. 292 N. Y. 666, and Andie v. Kaplan, 288 N. Y. 685.) Determination of the Appellate Term reversed, with costs in this court and in the Appellate Term to the defendant, and the judgment and order of the City Court affirmed. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.; Dore, J., dissents and votes to affirm for the reasons stated in the opinion of the learned Appellate Term. [See post, p. 850.]